Bigelow, C. J.
The construction of the deed from Joseph S. Packard to Micha Packard and others, proprietors, was considered by this court in North Bridgewater Congregational Society v. Waring, 24 Pick. 304. It was there held that an estate in fee vested in the grantees to the use of the proprietors of pew» therein designated, the use shifting to such as should thereafterward become pewholders. No intimation was there made; that the conveyance was on a condition subsequent. Nor, on careful consideration of the terms of the grant, can we see any valid ground for holding that such is the true interpretation of the deed. There are no apt or proper words to create a condition; there is no clause of re-entry or forfeiture. The only words which bear any semblance of an intent to restrict the title conveyed by the deed are found in the habendum. These are merely that the grantees, the proprietors of pews, should hold the estate for the purpose of erecting and maintaining thereon a house for public *329worship. But we know of no authority by which a grant declared to be for a special purpose, without other words, can be held to be on a condition. On the contrary, it has always been held that such a grant does not convey a conditional estate, unless coupled with a clause for the payment of money or the doing of some act by the grantee, on which the grant is clearly made to depend. Without some such clause, a grant for a specific purpose can be held at most only to create a trust, but not an estate on condition. Co. Lit. 203 a, 204 a, 204 b, 214 b. Shep. Touchst, 123,124, 133. Cowper v. Andrewes, Hob. 41. Norfolk's case, Dyer, 138 b. Exceptions sustained.